EXHIBIT 10.3
 
 
PERFORMANCE RESTRICTED STOCK UNIT AWARD NOTICE






Pursuant to the terms and conditions of the Haverty Furniture Companies, Inc.
2014 Long-Term Incentive Plan (the "Plan"), you have been granted Performance
Restricted Stock Units (Performance RSUs).  The general terms of this grant of
Performance RSUs are outlined below.


Grant Date:
January 26, 2016
Performance Period:
January 1, 2016 – December 31, 2019
Target Number of Performance RSUs:
 
Performance Measure:
Net Sales
Vesting :
As Per Performance Schedule



The actual number of Performance RSUs that will vest is based on achieving the
level of Net Sales during each of the four years in the Performance Period as
follows:


Performance Period
 
Consolidated    Net Sales
Vesting %
Vesting Date
2016
 
> $ XXX M
25 %
May 8, 2017
2017
 
> $ XXX M
25 %
May 8, 2018
2018
 
> $ XXX M
25 %
May 8, 2019
2019
 
> $ XXX M
25 %
May 8, 2020





Each Performance RSU is equivalent to one share of common stock upon vesting.


Until vested, the units represented by this award are not entitled to receive
cash dividends and do not have the right to vote. This award will vest
immediately upon a change in control, death or disability as defined in Section
2 of the Plan.  If you leave Havertys, other than in the case of death or
disability, unvested awards are forfeited.  Please consult the 2014 Long-Term
Incentive Plan Prospectus for a complete understanding of Havertys' equity award
program.


This is a summary of the award.  The grant agreement and Plan Prospectus are the
authoritative source for all questions on awards made under the Plan.